Detailed Action
This is the first office action on the merits for US application number 16/576,887.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spinal plate of claim 1 line 8, the spinal plate of claim 1 line 10, the spinal plate of claim 1 line 11, the method of claims 16-20, the spinal plate of claim 16 line 1, the spinal plate of claim 16 line 2, the spinal plate of claim 16 line 4, and the spinal plate of claim 16 line 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “a spinal plate” in line 8, line 10, and line 11 and how many spinal plates the head and anvil are intended to be capable of supporting/engaging as none are shown. Examiner is interpreting this as referring to a spinal plate in line 8, and suggests amending lines 10 and 11 as, “[[a]]the spinal plate”.
Claim(s) 16 is/are unclear with regards to “a spinal plate” in line 2, line 4, and line 7 and how many spinal plates the head and anvil are intended to be capable of supporting/engaging as none are shown. Examiner is interpreting this as referring to a spinal plate in line 2, and suggests amending lines 4 and 7 as, “[[a]]the spinal plate”.
Claim(s) 20 is/are unclear with regards to the slot in line 2 and if this is intended to refer to the slot of claim 16 line 2 or the slot of claim 19 line 2. Examiner is interpreting this as referring to the slot of claim 19 and suggests amending to clarify.
Claim(s) 2-15 and 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ralph et al. (US 6,644,087, hereinafter “Ralph”).
As to claim 1, Ralph discloses a bender (Figs. 1-6) capable of use with spinal plates (Figs. 1-6, col. 1 lines 5-9 discloses use for bending surgical rods into multiple different arc shapes, col. 1 lines 10-15 provides background on spinal rods) the bender comprising: an actuation assembly (see ‘Housing’, ‘Lever’, ‘Linkage’, ‘Shaft’ as labeled on the illustration of Fig. 2) including a housing (see illustration of Fig. 2), a lever (120) 
As to claim 2, Ralph discloses that the head portion includes lateral walls (‘Walls’ as shown on illustration of Figs. 1 and 4) defining a gap (see illustration of Figs. 1 and 4) therebetween see illustration of Figs. 1 and 4), the gap dimensioned to receive the anvil portion therein see illustration of Figs. 1 and 4).
claim 3, Ralph discloses that the head portion defines a slot (see illustration of Figs. 1 and 4) and the anvil portion includes a pin (see illustration of Figs. 1 and 4) capable of being slidably received in the slot (Fig. 4).
As to claim 4, Ralph discloses that the slot extends along a longitudinal axis defined by the collet (horizontal as shown in Fig. 4, as defined, Fig. 4).
As to claim 5, Ralph discloses that the head portion includes a roller mount (106, 116) and rollers (108a, 108b) rotatably mounted in the roller mount (col. 5 lines 5-15).
As to claim 6, Ralph discloses that the rollers and the lateral walls define a slot (see illustration of Figs. 1 and 4) dimensioned to support a spinal plate therein (Figs. 1 and 3).
As to claim 7, Ralph discloses that each roller has an hourglass shape (Fig. 6). 
As to claim 8, Ralph discloses that the anvil portion of the head portion defines an axis (along line A-A’ in Fig. 1) extending between the rollers (Fig. 1).
As to claim 9, Ralph discloses that the anvil portion has a blunt end portion (Fig. 1).
As to claim 10, Ralph discloses that the blunt end portion of the anvil portion is tapered (Fig. 1).

    PNG
    media_image1.png
    514
    936
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    878
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    589
    868
    media_image3.png
    Greyscale


Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Runciman et al. (US 5,651,283, hereinafter “Runciman”).
As to claim 16, Runciman discloses a method of bending a spinal plate (Figs. 9A and 9B) comprising: placing at least a portion of a spinal plate (Fig. 9A) in a slot (‘Slot’ as shown on the illustration of Fig. 1 defined by the walls of the head, rollers, and anvil, Fig. 9A) defined in a head portion (see illustration of Fig. 1) of a spinal plate bender (Figs. 1-9B), the spinal plate bender including an actuation shaft (see illustration of Fig. 1) and an anvil portion (see illustration of Fig. 1) capable of engaging the spinal plate in a proximal position (Figs. 9A and 9B), the slot disposed between a roller mount (see illustration of Fig. 1) including rollers (as defined, see illustration of Fig. 1), and lateral walls of the head portion (see illustration of Fig. 1); and advancing the anvil portion into 
As to claim 17, Runciman discloses that placing the spinal plate bender in a neutral position (Figs. 4 and 9A) includes placing a lever (see illustration of Fig. 1) operatively coupled with the actuation shaft via a linkage (see illustration of Fig. 1), at an acute angle with respect to a longitudinal axis defined by the spinal plate bender (Figs. 4 and 9A, e.g. see the top portion of the lever in Figs. 4 and 9A).
As to claim 18, Runciman discloses that advancing the anvil portion includes placing a lever (see illustration of Fig. 1) operatively coupled with the actuation shaft via a linkage (see illustration of Fig. 1), in parallel with a longitudinal axis defined by the spinal plate bender (Figs. 1 and 9B, e.g. see the top portion of the lever in Figs. 1 and 9B). 


    PNG
    media_image4.png
    844
    608
    media_image4.png
    Greyscale


Claim(s) 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosca et al. (US 2005/0192577, hereinafter “Mosca”).
As to claim 16, Mosca discloses a method of bending a spinal plate (¶s 216, 217, 226) comprising: placing at least a portion of a spinal plate (Fig. 65) in a slot (‘Slot’ as shown on the illustration of Fig. 60 defined by the walls of the head, rollers, and anvil, Fig. 60) defined in a head portion (see illustration of Fig. 60) of a spinal plate bender 
As to claim 19, Mosca discloses advancing the anvil portion includes slidably advancing a pin of the anvil portion (see illustration of enlarged portion of Fig. 66A) within a slot (see illustration of Fig. 60 and enlarged portion of Fig. 66A) defined in the head portion (as defined, Fig. 60).
As to claim 20, Mosca discloses advancing the anvil portion includes advancing the anvil portion in a direction orthogonal to the slot of the head portion (Fig. 66A for assembly/dissassembly).

    PNG
    media_image5.png
    853
    728
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    855
    984
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralph
As to claim 11, Ralph discloses the invention of claim 1.
Ralph is silent to the head portion is detachably coupled to the coupling section of the collet. 
Ralph teaches that at least one dimension of the arc into which the rod is bent is determined by the position of the rollers relative to the distal contact surface position of the anvil (col. 7 lines 3-6) and that each roller is moveable along a respective roller path by linear or curved tracks in the base (Figs. 1, 3, and 6, col. 4 lines 10-19, col. 7 lines 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the head portion is detachably coupled to the coupling section of the collet and the housing, since constructing a formerly integral structure in various elements involves only routine skill in the art and would predictably provide additional adjustments to aid in adapting to desired arc dimensions (Ralph col. 7 lines 3-6) as well as aid in cleaning and accommodating various sizes of shafts and collets for variously sized rods, implants, or plates to be bent. 

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralph in view of Meyer et al. (US 2013/0345759, hereinafter “Meyer”).
As to claims 12-15, Ralph discloses the invention of claim 1 as well as the collet defines a lumen (Fig. 2) having a first portion having a first diameter (Fig. 2).
claim 13, Ralph is silent to the actuation shaft including a biasing member disposed about a portion of the actuation shaft distal of the shoulder, the second diameter dimensioned to receive the portion of the actuation shaft and the biasing member. As to claim 14, Ralph is silent to the lumen of the collet further includes a third portion dimensioned to slidably receive the portion of the actuation shaft distal of the shoulder. As to claim 15, Ralph is silent to the collet includes a cutout configured to receive the lever and the linkage extending laterally outward during the transition between the neutral position and the actuated position.
Meyer teaches a spinal implant holder (abstract) comprising: an actuation assembly (see ‘Housing’, ‘Lever’, ‘Linkage’, ‘Shaft’ as labeled on the illustration of enlarged left end of Fig. 2) including a housing (left end of 21 as shown in Fig. 2), a lever (22) pivotably coupled to the housing (via pin 22a, Figs. 1 and 2), a linkage (23) pivotably coupled to the lever (Figs. 1 and 2), and an actuation shaft (24) operatively coupled with the linkage (Fig. 2), the lever transitionable between a neutral position (Fig. 1) and an actuated position (Fig. 2), which, imparts axial displacement to the actuation shaft (Fig. 2, ¶30); a collet (see illustration of enlarged left end of Fig. 2) including a proximal section (see illustration of enlarged left end of Fig. 2), a sleeve section (see illustration of enlarged left end of Fig. 2) extending distally from the proximal section (as defined, Fig. 2), and a coupling section (see illustration of enlarged left end of Fig. 2) extending distally from the sleeve section (as defined, Fig. 2); and an anvil portion (right end of the shaft as shown in Fig. 2) coupled to a distal end portion of the actuation shaft claim 13, Meyer teaches the actuation shaft including a biasing member (25) disposed about a portion of the actuation shaft distal of the shoulder (Fig. 2, ¶29), the second diameter dimensioned to receive the portion of the actuation shaft and the biasing member (Fig. 2). As to claim 14, Meyer teaches that the lumen of the collet further includes a third portion (see illustration of enlarged left end of Fig. 2) dimensioned to slidably receive the portion of the actuation shaft distal of the shoulder (Fig. 2). As to claim 15, Meyer teaches to the collet includes a cutout (see illustration of enlarged left end of Fig. 2) capable of receiving the lever and the linkage extending laterally outward during the transition between the neutral position and the actuated position (Figs. 1 and 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the collet, actuation assembly, and actuation shaft as disclosed by Ralph by extending the length of the collet and modifying the lumen shape and diameters, adding the biasing member, and changing the shaft of the actuation shaft as taught by Meyer in order to bias the lever in a non-compressed position (Meyer ¶30), i.e. to bias the actuation assembly towards the neutral position to aid in avoiding accidental bending of a structure positioned within the gap/slot. 

    PNG
    media_image7.png
    953
    1197
    media_image7.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775